Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 1 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 2 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 3 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 4 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 5 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 6 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 7 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 8 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 9 of 10
Case 20-18861-ABA   Doc 6    Filed 07/29/20 Entered 07/29/20 15:56:01   Desc Main
                            Document      Page 10 of 10
